DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed May 16, 2022 has been entered. Claims 1-20 remain pending in the application.  



Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about the objections for claims 3, 8, and 17-20, Examiner withdraws the objections to claims 3, 8, 18-20 after amendment. The objection to claim 17 is maintained because of a typo.

Regarding Applicant’s argument (REMARKS page 8) about rejections under 35 U.S.C. 112(b) for claims 1, 7-8, 17-20, Examiner withdraws the rejections after amendment.

Regarding Applicant’s argument (REMARKS page 10) about controlling the phase of individual antenna for claim 1, Examiner maintains the previous rejection because: 1) claim 1 recites that "a phase of each of the plurality of waveform emitters varies with the column control signal and the row control signal provided to that emitter.". Speciale teaches that control signals, row signal and column signal, which are applied at the edge of antenna array, propagate with a linearly progressive phase from dipole to dipole (see col.4 lines 38-47). So the phase at each dipole (or emitter) is different from dipole to dipole and varies with the control from the applied signals at the edge of antenna array. The previous Office Action is correct for addressing this feature. 2) As clarification in the interview on 05/26/2022, the phase of emitter is controlled by a voltage, which is an aggregation of propagated row signal and column signal at the emitter. However, this detail is not indicated in claim 1. 3) The “control” in Speciale is indirect via linear delay line {see col.4 lines 11 (lines), 46-47 (linearly, delay, wave propagation)}, which is an analogous approach.

Regarding Applicant’s argument (REMARKS pages 10-11) about “electromagnetic scatterer” in claim 4 and “acoustic transducer” in claim 5, Examiner maintains the previous rejection because: 1) Speciale teaches antenna (col.3 line 40), which is a scatterer, and electromagnetic wave coupler (col.3 lines 50-51), which provide electromagnetic wave signal to antenna (col.3 lines 49-50); 2) resonant is achieved in cavity, which is included in “acoustic transducer”. For further clarification, Examiner added a support art in this Office Action.  

Regarding Applicant’s argument (REMARKS page 11) about “a magnetic field as a control signal” in claim 12, Examiner maintains the previous rejection because Speciale teaches dipole (col.3 line 49), which generates magnetic field. When signals from row signal and from column signal are applied from edges of antenna array, the magnetic field generated by the dipole is the combination of the effect from row signal and from column signal. The magnetic field caused by row signal and the magnetic field caused by column signal cannot be separated at emitter.
 
Regarding Applicant’s argument (REMARKS pages 11-12) about summation of signals from row signal and from column signal in claim 15, Examiner maintains the previous rejection because Speciale teaches antenna array structure in Fig.1 and signal propagation in col.4 lines 38-47. As long as antenna element connects with row signal line and column signal line, the signal obtained at the antenna element is sum of the signals propagated from edges of corresponding row and column. For further clarification, Examiner added Fig.1 in claim 15 rejection.  

Regarding Applicant’s argument (REMARKS page 13) about image in claim 20, Examiner maintains the previous rejection because Speciale teaches image-matched in col.5 line 31.



Claim Objections
Claims 1 and 17 objected to because of typo: “a row signal” in lines 11 and 10, respectively. It appears that it should be “a row control signal”.  Appropriate corrections are required.

Claim 19 objected to because of typo: “the plurality of scatterers” in line 10. It appears that it should be “the array of scatterers”.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speciale (U.S. Patent No. 5347287, hereafter Speciale).
Regarding claim 1, Speciale discloses that, as illustrated in Fig.1, a device comprising: 
a plurality of waveform emitters disposed in an array having a plurality of rows and a plurality of columns, each of the plurality of waveform emitters being disposed within one of the plurality of rows and one of the plurality of columns (Fig.1; col.3 lines 9-10; col.4 lines 9-10); 
a plurality of column control lines, each column control line interconnecting those of the plurality of waveform emitters within one of the plurality of columns and adapted to provide a column control signal to those of the plurality of waveform emitters within that column (Fig.1; col.4 lines 5, 19-23); 
a plurality of row control lines, each row control line interconnecting those of the plurality of waveform emitters within one of the plurality of rows and adapted to provide a row signal to those of the plurality of waveform emitters within that row (Fig.1; col.4 lines 5, 14-18), wherein 
a phase of each of the plurality of waveform emitters varies with the column control signal and the row control signal provided to that emitter, the plurality of waveform emitters remaining coherent (col.4 lines 38-47).

Regarding claim 2, which depends on claim 1, Speciale discloses that in the device, 
each of the plurality of waveform emitters comprises an electromagnetic emitter (col.3 line 40, 50-51).

Regarding claim 3, which depends on claim 1, Speciale discloses that in the device, 
each of the plurality of waveform emitters comprises an electromagnetic antenna (col.3 line 40, 50-51).

Regarding claim 4, which depends on claim 1, Speciale discloses that in the device, 
each of the plurality of waveform emitters comprises an electromagnetic scatterer (col.3 line 40, 49-51).

Regarding claim 6, which depends on claim 1, Speciale discloses that in the device, 
the rows are orthogonal to the columns (Fig.1; col.4 lines 13-14).

Regarding claim 7, which depends on claim 1, Speciale discloses that in the device, 
the plurality of waveform emitters are evenly spaced within each of the plurality of rows (Fig.1).

Regarding claim 8, which depends on claim 1, Speciale discloses that in the device, 
the plurality of waveform emitters are evenly spaced within each of the plurality of columns (Fig.1).

Regarding claim 9, which depends on claim 1, Speciale discloses that in the device, 
the array defines a two-dimensional surface (Fig.1; col.3 line 41).

Regarding claim 10, which depends on claim 1, Speciale discloses that in the device, 
the array is planar (Fig.1; col.3 line 44).

Regarding claim 12, which depends on claim 1, Speciale discloses that in the device, 
each column control signal comprises a magnetic field and each row control signal comprises a magnetic field (col.3 lines 49-51; col.4 line 39).

Regarding claim 13, which depends on claim 1, Speciale discloses that in the device, 
each column control signal comprises an electromagnetic field and each row control signal comprises an electromagnetic field (col.3 lines 50-51; col.4 line 39).

Regarding claim 15, which depends on claim 1, Speciale discloses that in the device, 
the phase of each of the plurality of waveform emitters varies with a sum of the column control signal and the row control signal provided to that emitter (Fig.1; col.4 lines 38-47).

Regarding claim 16, which depends on claim 1, Speciale discloses that the device comprising 
a computing node operatively coupled to the column control lines and the row control lines and adapted to provide column control signals to the column control lines and row control signals to the row control lines (col.4 lines 14-16, 18-20).


Regarding claim 17, Speciale discloses that a device comprising:  32244.10201Page 33 of 37 
B4952213.2a plurality of waveform detectors disposed in an array having a plurality of rows and a plurality of columns, each of the plurality of waveform detectors being disposed within one of the plurality of rows and one of the plurality of columns (Fig.1; col.3 lines 9-10; col.4 lines 9-10); 
a plurality of column control lines, each column control line interconnecting the plurality of waveform detectors within one of the plurality of columns and adapted to provide a column control signal to those of the plurality of waveform detectors within that column (Fig.1; col.4 lines 5, 19-23); 
a plurality of row control lines, each row control line interconnecting those of the plurality of waveform detectors within one of the plurality of rows and adapted to provide a row signal to those of the plurality of waveform detectors within that row (Fig.1; col.4 lines 5, 14-18), wherein 
a phase of each of the plurality of waveform detectors varies with the column control signal and the row control signal provided to the plurality of waveform detectors, the plurality of waveform detectors remaining coherent (col.4 lines 38-47).


Regarding claim 18, Speciale discloses that a method of beam steering, the method comprising:
providing a plurality of row signals and a plurality of column signals to an array of waveform emitters, the array of waveform emitters having a plurality of rows and a plurality of columns, each waveform emitter of the array of waveform emitters being disposed within one of the plurality of rows and one of the plurality of columns (Fig.1; col.4 lines 5, 14-23); 
providing column control signals to the array of waveform emitters via a plurality of column control lines, each column control line interconnecting the waveform emitters within one of the plurality of columns (Fig.1; col.4 lines 5, 19-23);  32244.10201Page 34 of 37 
B4952213.2providing row control signals to the array of waveform emitters via a plurality of row control lines, each row control line interconnecting those of the array of waveform emitters within one of the plurality of rows (Fig.1; col.4 lines 5, 14-18); 
varying the phase of each of the array of waveform emitters by varying a control signal gradient along the row control lines and the column control lines, the array of waveform emitters remaining coherent (col.4 lines 38-47).


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Speciale as applied to claim 1 above, and further in view of Bernstein (U.S. Patent No. 5303210, hereafter Bernstein).
Regarding claim 5, which depends on claim 1, Speciale discloses that in the device, 
each of the plurality of waveform emitters comprises a resonant cavity (co.5 line 41, resonant).
However, Speciale does not explicitly disclose acoustic transducer. In the same field of endeavor, Bernstein discloses that
acoustic transducer (abstract line 1, resonant cavity, acoustic transducer)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Speciale with the teachings of Bernstein to integrate resonant cavity into acoustic transducer. Doing so would form a transducer on a substrate chip so as to make transducer smaller, more compact, and simpler, as recognized by Bernstein {col.1 lines 28-29(formed, on a substrate chip), 31-32 (smaller, more compact, simpler)}.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Speciale as applied to claim 1 above, and further in view of Drost (U.S. Patent No. 4550606, hereafter Drost).
Regarding claim 11, which depends on claim 1, Speciale discloses that the array antenna elements are controlled by an input and output circuit (col.3 lines 7-9). 
However, Speciale does not explicitly disclose the parameter used in the control. In the same field of endeavor, Drost discloses that in the device, 
each column control signal comprises an applied voltage and each row control signal comprises an applied voltage (col.9 lines 49-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Speciale with the teachings of Drost to use voltage as control signal in the circuit. Doing so would provide an electronic control for a phased array with minimum number of electrical connections, as recognized by Drost (col.4 lines 12-16).



Claims 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Speciale as applied to claim 1 (for claim 14) above, and further in view of Yaacobi et al. (U.S. Patent No. 2015/0346340, hereafter Yaacobi).
Regarding claim 14, which depends on claim 1, Speciale discloses that wave port communicates with an impedance matching load (col.3 lines 63-64). 
However, Speciale does not explicitly disclose the heat effect from the impedance matching load. In the same field of endeavor, Yaacobi discloses that in the device, 
each column control signal comprises an applied temperature field and each row control signal comprises an applied temperature ([0077]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Speciale with the teachings of Yaacobi to use temperature as control signal in the circuit. Doing so would provide another control option in the design of phased array antenna, as recognized by Yaacobi ([0005] lines 8-9).


Regarding claim 19, Speciale discloses that a method comprising: 
providing a plurality of row signals and a plurality of column signals to an array of scatterers, the array having a plurality of rows and a plurality of columns, each of the scatterers being disposed within one of the plurality of rows and one of the plurality of columns (Fig.1; col.4 lines 14-23); 
providing column control signals to the array of scatterers via a plurality of column control lines, each column control line interconnecting the scatterers within one of the plurality of columns (Fig.1; col.4 lines 19-23); 
providing row control signals to the plurality of scatterers via a plurality of row control lines, each row control line interconnecting the scatterers within one of the plurality of rows (Fig.1; lines 14-18); 
exposing the array to an incident electromagnetic plane wave (Fig.1; col.3 lines 50-51; col.4 lines 38-41); 
modulating the incident electromagnetic plane wave by varying a control signal gradient along the row control lines and column control lines, while maintaining coherence (col.4 lines 42-47).
However, Speciale does not disclose that this method can be used for holographic image projection.  In the same field of endeavor, Yaacobi discloses that 
the controlled phased array structure can be used in holographic image projection ([0116] lines 4-11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Speciale with the teachings of Yaacobi to extend the size of the phased array structure with control of each element in the array. Doing so would extend the use of the controlled phased array structure to more application areas (e.g. holographic image projection), as recognized by Yaacobi ([0116] lines 10-12).

Regarding claim 20, which depends on claim 19, Speciale discloses that the method further comprising: 
decomposing an image into a set of separable matrices (col.5 lines 23-33);  32244.10201Page 35 of 37 
B4952213.2varying the control signal gradient along the row control lines and column control lines over time according to each of the set of separable matrices (col.4 lines 39-41, 46-47).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648